Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the flow direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 10 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “each part of adjacent vortices” has been rendered indefinite by use of the term adjacent, as it is unclear how close or far away the two vortices can be and be considered “adjacent.”
Claim 13 recites the limitation "the flow direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 20 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “each part of adjacent vortices” has been rendered indefinite by use of the term adjacent, as it is unclear how close or far away the two vortices can be and be considered “adjacent.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stegbeck (DE 896600).
With respect to claims 1 and 11, Stegbeck discloses A fire suppression system (a method of assembly a fire suppression system) in an aircraft comprising: a first nozzle within a region (9 in the region about 5), the first nozzle being configured to perform discharge of a fire suppression agent in a first direction within a region (shown in figure 1, going above #5); and a second nozzle within the region (the second #6 within the area having 5), the second nozzle being configured to perform discharge of the fire suppression agent in a second direction within the region (see the bottom #6 as it discharges the agent in a second direction within the region), wherein the discharge in the first direction by the first nozzle and the discharge in the second direction by the second nozzle generate and maintain a vortex of the fire suppression agent that occupies the region with rotational flow (as shown in figure 1, as the two nozzles apply the fluid about #5 creating a vortex about it).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seebaluck (U.S. 2015/0034342) in view of Stegbeck (DE 896600).
With respect to claims 1 and 11, Seebaluck discloses A fire suppression system (and a method of assembling) in an aircraft (figure 3b) comprising: a first nozzle within a region (a nozzle 36, noted to the left to #30), the first nozzle being configured to perform discharge of a fire suppression agent in a first direction within a region (the direction of the first noted #36 angled to 30); and a second nozzle within the region (the second #36 to the right of #30 (being the most left #30), the second nozzle being configured to perform discharge of the fire suppression agent in a second direction within the region (as shown in figure 3b), but fails to disclose wherein the discharge in the first direction by the first nozzle and the discharge in the second direction by the second nozzle generate and maintain a vortex of the fire suppression agent that occupies the region with rotational flow. Seebaluck discloses using two nozzles but not to generate the noted vortex. 
Stegbeck disclose the use of two angled nozzles is to generate a protective jacket formed from the extinguishing agent about the object allowing the fire to be smothered (paragraph 0005). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the nozzles of Seebaluck in an arrangement to allow the sprayed agent to circulate around the object on fire rather then be supplied directly onto it as disclosed by Stegbeck, allowing for the fire to be more efficiently smothered, as well as forming a circulating jacket of agent about the containers or within the cargo hold itself. The examiner notes the method claims are duplications of the apparatus claims. 
With respect to claims 2 and 12, Seebaluck as modified discloses further comprising an additional nozzle within the region configured to perform discharge of the fire suppression agent in an additional direction (a third of the nozzles shown in 3b, as there are two per container).  
With respect to claims 3 and 13, Seebaluck as modified discloses the discharge in the additional direction by the additional nozzle, but fails to specify it aligns with the flow direction of the vortex.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the additional nozzle in the additional direction to align with the flow direction of the vortex, allowing for a singular vortex to form about the containers. It would have also been obvious to incorporate a third nozzle about a single container and the vortex about said container, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.094 (VI-B). Noting the combination could utilize the three claimed nozzles to create a swirl about a singular container, or utilizing the nozzles of each container to create swirls about all the containers (like a figure 8 pattern). 
With respect to claims 4 and 14, Seebaluck as modified discloses the region is a cargo bay of the aircraft (figure 2).  
With respect to claims 5 and 15, Seebaluck as modified discloses the region is a portion of a cargo bay of the aircraft (see figure 2, being the region about one of the containers 30).  
With respect to claim 6 and 16, Seebaluck as modified discloses a third nozzle and a fourth nozzle within a second region that is a different portion of the cargo bay of the aircraft (being a third and fourth nozzle about a second different container 30).  
With respect to claims 7 and 17, Seebaluck as modified discloses the third nozzle is configured to perform discharge of the fire suppression agent in a third direction within the second region and the fourth nozzle is configured to perform discharge of the fire suppression agent in a fourth direction within the second region (figures 2 and 3b, the direction of the nozzles about the container 30, being the far-right container)
With respect to claims 8 and 18, Seebaluck as modified discloses the discharge in the third direction by the third nozzle and the discharge in the fourth direction by the fourth nozzle generate and maintain a second vortex of the fire suppression agent within the second region with, but fails to specify being a rotational flow direction that is opposite that of the first vortex.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the second vortex having an opposite rotational flow direction of the first vortex as the combination in claim 1 discloses the use of the nozzles to form a vortex about the container. The direction of the nozzles and the container being opposite that of the first vertex is an obvious change to make in the direction, as the direction the nozzles are pointing is a matter of the location of the nozzles, and placing the nozzles pointing in the opposite direction about one container versus another would have been obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).  This is further shown by Stegbeck, figure 1, where the rotational flow in one area is not the same as the other, and thus changing the directions in different areas is known to do.
With respect to claims 9 and 19, Seebaluck as modified further discloses comprising two or more additional nozzles within one or more additional regions that are different portions of the cargo bay of the aircraft (figures 2 and 3b, as the additional nozzles are in different regions (locations) within the cargo bay about different containers).  
With respect to claims 10 and 20, Seebaluck as modified discloses the two or more additional nozzles are configured to perform discharge of the fire suppression agent in the one or more additional regions to generate one or more additional vortices that are additional to the vortex (being a second vortex about a second container by the two additional nozzles of the second container, see figure 3b), but fails to disclose each pair of adjacent vortices being generated to rotate in opposite directions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the second vortex having an opposite rotational flow direction of the first vortex as the combination in claim 1 discloses the use of the nozzles to form a vortex about the container. The direction of the nozzles and the container being opposite that of the first vertex is an obvious change to make in the direction, as the direction the nozzles are pointing is a matter of the location of the nozzles, and placing the nozzles pointing in the opposite direction about one container versus another would have been obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). This is further shown by Stegbeck, figure 1, where the rotational flow in one area is not the same as the other, and thus changing the directions in different areas is known to do. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752